 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN W. WILKINS,                                No. 2:17-cv-1368 TLN KJN P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 19, 2018, the Honorable Troy L. Nunley revoked plaintiff’s

19   in forma pauperis status and ordered plaintiff to pay the filing fee within thirty days. (ECF No.

20   17.) Thirty days passed and plaintiff did not pay the filing fee. Accordingly, the undersigned

21   recommends that this action be dismissed.

22          Plaintiff has also requested that this action be stayed pending his appeal of Judge

23   Mueller’s order in 2:16-cv-347 KJM KJN P directing plaintiff to pay the filing fee. (ECF No.

24   14.) Court records indicate that the Ninth Circuit dismissed plaintiff’s appeal of Judge Mueller’s

25   order for plaintiff’s failure to prosecute. (See 16-cv-347; ECF No. 70.) Accordingly, plaintiff’s

26   motion to stay this action pending his appeal of Judge Mueller’s order should be denied.

27   ////

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:

 2          1. Plaintiff’s motion to stay this action pending his appeal of Judge Mueller’s order (ECF

 3   No. 14) be denied;

 4          2. This action be dismissed for plaintiff’s failure to pay the filing fee.

 5          These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

10   objections shall be filed and served within fourteen days after service of the objections. The

11   parties are advised that failure to file objections within the specified time may waive the right to

12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: November 16, 2018

14

15

16

17

18
     Wilk1368.dis
19

20
21

22

23

24

25

26
27

28
                                                        2
